 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   HERIBERTO RIVAS,                                    Case No.: 18cv2195 H (WVG)
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE AND WITH
                                                         LEAVE TO AMEND
14   KAMALA D. HARRIS,
15                                  Respondent.
16
17         Petitioner, a state prisoner proceeding pro se, has filed a Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254;.
19                 FAILURE TO SATISFY FILING FEE REQUIREMENT
20         Petitioner has failed to pay the $5.00 filing fee and has failed to move to proceed in
21   forma pauperis. Because this Court cannot proceed until Petitioner has either paid the
22   $5.00 filing fee or qualified to proceed in forma pauperis, the Court DISMISSES the
23   case without prejudice. See Rule 3(a), 28 U.S.C. foll. § 2254. If Petitioner wishes to
24   proceed with this case, he must submit, no later than November 30, 2018, a copy of this
25   Order with the $5.00 fee or with adequate proof of his inability to pay the fee. The Clerk
26   of Court shall send a blank Southern District of California In Forma Pauperis Application
27   to Petitioner along with a copy of this Order.
28   //

                                                     1
                                                                                   18cv2195 H (WVG)
 1                     FAILURE TO NAME A PROPER RESPONDENT
 2          Review of the Petition reveals that Petitioner has failed to name a proper
 3   respondent. On federal habeas, a state prisoner must name the state officer having
 4   custody of him as the respondent. Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir.
 5   1996) (citing Rule 2(a), 28 U.S.C. foll. § 2254). Federal courts lack personal jurisdiction
 6   when a habeas petition fails to name a proper respondent. See id.
 7          The warden is the typical respondent. However, “the rules following section 2254
 8   do not specify the warden.” Id. “[T]he ‘state officer having custody’ may be ‘either the
 9   warden of the institution in which the petitioner is incarcerated . . . or the chief officer in
10   charge of state penal institutions.’” Id. (quoting Rule 2(a), 28 U.S.C. foll. § 2254
11   advisory committee’s note). If “a petitioner is in custody due to the state action he is
12   challenging, ‘[t]he named respondent shall be the state officer who has official custody of
13   the petitioner (for example, the warden of the prison).’” Id. (quoting Rule 2, 28 U.S.C.
14   foll. § 2254 advisory committee’s note).
15          Additionally, Kamala Harris, the former Attorney General of the State of
16   California, is not a proper respondent in this action. Rule 2 of the Rules following § 2254
17   provides that the state officer having custody of the petitioner shall be named as
18   respondent. Rule 2(a), 28 U.S.C. foll. § 2254. However, “if the applicant is not presently
19   in custody pursuant to a state judgment against which he seeks relief but may be subject
20   to such custody in the future,” then “the officer having present custody of the applicant as
21   well as the attorney general of the state in which the judgment which he seeks to attack
22   was entered shall each be named as respondents.” Rule 2 (b), 28 U.S.C. foll. § 2254.
23   Here, there is no basis for Petitioner to have named the Attorney General as a respondent
24   in this action.
25          In order for this Court to entertain the Petition filed in this action, Petitioner must
26   name the warden in charge of the state correctional facility in which Petitioner is
27   presently confined or the Secretary of the California Department of Corrections and
28   ///

                                                    2
                                                                                     18cv2195 H (WVG)
 1   Rehabilitation. Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 1992) (per
 2   curiam).
 3                                        CONCLUSION
 4         Based on the foregoing, the Court DISMISSES this action without prejudice
 5   because Petitioner has failed to satisfy the filing fee requirement and failed to name a
 6   proper respondent. To have this case reopened, Petitioner must, no later November 30,
 7   2018, (1) either pay the filing fee or provide adequate proof of his inability to pay and (2)
 8   file a First Amended Petition that cures the pleading deficiencies set forth above. A
 9   blank In Forma Pauperis Application and a blank First Amended Petition are included
10   with this Order for Petitioner’s convenience.
11         IT IS SO ORDERED.
12   Dated: October 1, 2018
13                                                          Marilyn L. Huff
                                                        United States District Judge
14
15
     CC: ALL PARTIES
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                   18cv2195 H (WVG)
